Case 2:19-cv-11848-SFC-EAS ECF No. 21 filed 08/21/20                PageID.1159       Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

Michael W. Waite,

       Plaintiff,
                                            Civil Case No. 19-11848
v.

Commissioner of Social Security,            Sean F. Cox
                                            United States District Court Judge
      Defendant.
______________________________/

                                  ORDER ADOPTING
                       7/30/20 REPORT AND RECOMMENDATION

       Plaintiff Michael W. Waite filed this action appealing a final decision of Defendant

Commissioner of Social Security denying his application for supplemental social security

benefits under the Social Security Act.

       The matter was referred to Magistrate Judge Elizabeth Stafford for determination of all

non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties filed

cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on July 30, 2020, the magistrate judge

recommends that the Court: 1) grant Plaintiff’s motion; 2) deny Defendant’s motion; and 3)

remand the matter under sentence four of 42 U.S.C. § 405(g) for further consideration consistent

with the R&R. (ECF No. 20).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after


                                               1
Case 2:19-cv-11848-SFC-EAS ECF No. 21 filed 08/21/20                PageID.1160       Page 2 of 2



being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the July 30, 2020 R&R.

       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment is GRANTED.

       IT IS FURTHER ORDERED that the Commissioner’s Motion for Summary Judgment is

DENIED.

       IT IS FURTHER ORDERED that the matter is REMANDED under sentence four of 42

U.S.C. § 405(g) for further consideration consistent with the magistrate judge’s R&R dated July

30, 2020.

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: August 21, 2020




                                                2
